DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 12/03/2020.  Claims 1-6, 8-12, 14-15 were pending.  Claims 1 and 8 were amended.  Claims 7 and 13 were cancelled.  
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-6, 8-10, 11, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/317,625 in view of Matsui (et al. (US. 2014/0295738 A1)
This is a provisional nonstatutory double patenting rejection.
	Claims 1-6, 8-10 differs from claims 1-10 of copending application 16/317,625 by further disclosing the silica has a degree of association of 1.9 to 5.0.  However, the copending application 16/317,625 clearly discloses the composition comprises silica particles.  Matsui discloses the silica particle having a degree of association for the silica between 2.0 to 3.5 (paragraph 0030).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify copending application 16/317,625 in view of Matsui by performing routine experiment to obtain optimal degree of association because it has been held that determination of workable range is not considered inventive.
	Regarding to claims 11 and 14, Matsui discloses the silica is a spherically-shaped (abstract, 0012).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify copending application 16/317,625 in view of Matsui by using spherical silica particle because equivalent and substitution of one of for the other would produce an expected result.

6.	Claims 1-6, 8-10, 11-12, 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/317,625 in view of Shinoda et al. (US 2011/0027997 A1).

	Claims 1-6, 8-10, 11 differs from claims 1-10 of copending application 16/317,625 by further disclosing the silica has a degree of association of 1.9 to 5.0.  However, the copending application 16/317,625 clearly discloses the composition comprises silica particles.  Shinoda discloses the silica particle having a degree of association for the silica from 1.04 to 1.95 (See Table 1, Note: 1.95 is within applicant’s range of 1.9 to 5.0).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify copending application 16/317,625 in view of Matsui by performing routine experiment to obtain optimal degree of association because it has been held that determination of workable range is not considered inventive.
	Regarding to claims 11 and 14, Shinoda discloses the silica is a spherically-shaped (abstract, paragraph 0024, 0028).  Regarding to claims 11 and 14, Shinoda discloses the silica is a spherically-shaped (abstract, 0024, 0053).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify copending application 16/317,625 in view of Shinoda by using spherical silica particle because equivalent and substitution of one of for the other would produce an expected result.

Regarding to claims 12 and 15, Shinoda discloses the silica has a BET specific surface area of 68.9, 78.2, 64.7, 78, 87.9, 79.1, 91, 122, 69.5 m2/g (See Table 1, within applicant’s range of 50 m2/g or more and 120 m2/g or less.

Claim Rejections - 35 USC § 102/103

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-6, 8-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shinoda et al. (US 2011/0027997 A1) or, in the alternative under 35 U.S.C as obvious over Shinoda et al. (US 2011/0027997 A1).
Regarding to claim 1, Shinoda discloses a polishing composition comprises silica (paragraph 0045-0047) having a pH of 1.5 to 5.5 (paragraph 0066); wherein the silica is subjected to a hydrothermal treatment process by heating colloidal silica (paragraph 0058); wherein the a true density of the silica is 2.05 x 106 g/m3 = 2.05 g/cm3 (paragraph 0056; Note:  2.05 x 106 g/m3 = 2.05 g/cm3 because 1 m3 = 106 cm3 within applicant's range of more than 1.7 g/cm3 and 2.18 g/cm3 or less).
Regarding to claim 1, Shinoda fails to disclose "a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25 °C or higher and 250 °C or lower is -0.011 or more and less than 0”. A maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25 °C or higher and 250 °C or lower is -0.011 or more and less than 0 is a property of the polishing composition. Further, in paragraph [0022], the applicants recited "in the present invention, the silica is not particularly limited as long as the TG peak is in the above ranges, and, for example, the TG peak can be decreased by modifying the surface of the silica by the hydrothermal treatment, or for example, the TG peak can be increased by heating the silica in a strong add or strong alkali liquid. A modification treatment, of the surface state of the silica will be described in more detail using the hydrothermal treatment (hydrothermal reaction) as an example." However, Shinoda dearly discloses the same polishing composition comprises silica 
According to the MPEP 2112.01 {!!), "Products of identical chemical composition can not have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present". Therefore, it is inherently that Shinoda’s silica composition inherently have the a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25° C or higher and 250 °C or lower is -0.011 or more and less than 0 because Shinoda's composition is identical with applicant's composition.
In the alternative, it would be obvious to perform routine experiment to obtain optimal a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25 °C or higher and 250 °C or lower by controlling the hydrothermal treatment temperature because it has been held that determination of workable range is not considered inventive.

Regarding to claim 2, Shinoda discloses the silica is colloidal silica (paragraph 0045-0047).
Regarding to claim 3, Shinoda discloses the polishing composition further comprises water (paragraph 0084, 0111-112; 0118, 0141).
Regarding to claim 4, Shinoda discloses the polishing composition further comprises an acid (paragraph 0072),

Regarding to claim 6, Shinoda discloses a true density of the silica is 2.05 x 106 g/m3 = 2.05 g/cm3 (paragraph 0056; Note:  2.05 x 106 g/m3 = 2.05 g/cm3 because 1 m3 = 106 cm3 (paragraph 0056; within applicant's range of 1.8 g/cm3 or more and 2.18 g/cm3 or less).

Regarding to claim 8, Shinoda discloses a method for producing a polishing composition to be used for polishing an object to be polish, the method comprising:
Preparing a silica and mixing the silica with water (paragraph 00045-0047, 0084, 0111-0112);
Wherein a true density of the silica is 2.05 x 106 g/m3  = 2.05 g/cm3 (paragraph 0056; Note:  2.05 x 106 g/m3 = 2.05 g/cm3 because 1 m3 = 106 cm3 within applicant's range of more than 1.7 g/cm3 and 2.18 g/cm3 or less).
Regarding to claim 8, Shinoda fails to disclose "a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25 °C or higher and 250 °C or lower is -0.011 or more and less than 0". However, "a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25 °C or higher and 250 °C or lower is -0.011 or more and less than 0" is a property of the polishing composition. Further, in paragraph [0022], the applicants recited "in the present, invention, the silica is not particularly limited as long as the TG peak is in the above ranges, and, for example, the TG peak can be decreased by modifying the surface of the silica by the hydrothermal treatment, or for example, the TG peak can be increased by heating the 
According to the MPEP 2112.01 (II), "Products of identical chemical composition can not have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present". Therefore, it is inherently that Shinoda’s silica composition inherently have the a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25 °C or higher and 250 °C or lower is -0.011 or more and less than 0 because Shinoda's composition is identical with applicant's composition.
In the alternative, it would be obvious to perform routine experiment to obtain optimal a maximum peak height in a weight change rate distribution curve obtained by thermogravimetric measurement in a range of 25 °C or higher and 250 °C or lower by controlling the hydrothermal treatment temperature because it has been held that determination of workable range is not considered inventive.

Regarding to claim 9, Shinoda discloses a polishing method comprises polishing an object to be polished containing an oxygen atom a silicon atom by using the polishing composition according to claim 1 (i.e. silicon dioxide; paragraph 0129, Table 1)

Regarding to claim 10, Shinoda discloses a polishing method comprising:
Obtaining a polishing composition by the production method according to claim 8 and polishing the object to be polished by using the polishing composition (paragraph 0047-0047, 011-0112, Table 1);
Regarding to claim 11 and 14, Shinoda discloses the silica is spherically-shaped (paragraph 0024, 0028, 0053, 0064, and 0117).
Regarding to claims 12 and 15, Shinoda discloses the silica has a BET specific surface area of 68.9, 78.2, 64.7, 78, 87.9, 79.1, or 91 m2/g (See Table 1, within applicant’s range of 50 m2/g or more and 120 m2/g or less).  

Response to Arguments
11.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicant’s amendment filed on 12/03/2020 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 102(a)(1), the applicants stated “As reflected in independent claims 1 and 8, the pending claims are amended to recite, “the silica has a degree of association of 1.9 to 5.0.” As acknowledged at page 11 of the Office Action, Fu fails to teach or suggest at least this feature of the pending claims. In fact, Fu is silent as to the degree of association of silica particles.
Accordingly, Fu fails to teach at least this feature of independent claims 1 and 8, so Fu fails to anticipate the claimed subject matter. Applicant respectfully requests withdrawal of the rejection.”  Applicant’s arguments with respect to claim(s) 1-6, 8-12, 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/                Primary Examiner, Art Unit 1713